Writ of habeas corpus in the nature of an application to reduce bail upon Nassau County docket No. 2010NA005909.
*1068Adjudged that the writ is sustained, without costs or disbursements, to the extent of partially reducing bail on Nassau County docket No. 2010NA005909 to the sum of $500,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative, on condition that the relator surrender her passport to the Nassau County District Attorney. Prudenti, P.J., Fisher, Roman and Sgroi, JJ., concur.